 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6671 
 
AN ACT 
To amend section 2710 of title 18, United States Code, to clarify that a video tape service provider may obtain a consumer’s informed, written consent on an ongoing basis and that consent may be obtained through the Internet. 
 
 
1.Short titleThis Act may be cited as the Video Privacy Protection Act Amendments Act of 2012.  
2.Video Privacy Protection Act AmendmentSection 2710(b)(2) of title 18, United States Code, is amended by striking subparagraph (B) and inserting the following: 
 
(B)to any person with the informed, written consent (including through an electronic means using the Internet) of the consumer that— 
(i)is in a form distinct and separate from any form setting forth other legal or financial obligations of the consumer;  
(ii)at the election of the consumer— 
(I)is given at the time the disclosure is sought; or  
(II)is given in advance for a set period of time, not to exceed 2 years or until consent is withdrawn by the consumer, whichever is sooner; and  
(iii)the video tape service provider has provided an opportunity, in a clear and conspicuous manner, for the consumer to withdraw on a case-by-case basis or to withdraw from ongoing disclosures, at the consumer’s election; .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
